Robinson, Ch. J.
(concurring specially). This case presents an appeal from an order opening a section line highway. By the statutes of the United States,'and of this state, and by universal custom, the land for two rods on each side of a section line is a highway and the public have a right to use the same as a highway without any order opening it.
The question is so well settled there is no occasion for discussing it. Hence appellant had no right to fence or obstruct the section line highway, and the township supervisors had a right to open it without any petition.
Judgment affirmed.